DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/23/2021 and 06/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Specification
The disclosure is objected to because of the following informalities: no element 3 is described in the specification but is shown in the figures. It appears element 3 relates to the solid electrolyte, but it is not described in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 recite the limitation “facing away.” This phrase is indefinite as it is unclear what applicant is referring to as facing away. The phrasing facing away of the insulating portion does not limit the insulating portion from contacting tab A and tab B and will be examined with this interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2009/047575 A1).

Regarding claim 7, Abe teaches an all solid state battery comprising a plurality of cell units arranged along a thickness direction and  connected in series (Abe Figure 1),
the all solid state battery includes a cell unit A and a cell unit B as the cell units (Abe Figure 1 multiple unit cell layers 16), the cell unit A includes: a first current collector A (collector 14), a first active material layer AX (active material layer 15), a solid electrolyte layer AX (solid electrolyte 13), a second active material layer AX (active material 12) and a second current collector AX (collector 11), arranged in order from a first surface side of the first current collector A (Figure 1), and
a first active material layer AY (Figure 1; active material 15 continuing down the Figure 1), a solid electrolyte layer AY (solid electrolyte 13), a second active material layer AY (active material 12) and a second current collector AY (collector 11), arranged in order from a second surface side opposite to the first surface side of the first current collector A (Figure 1),
the cell unit B includes: a first current collector B (Figure 1; multiple unit cells are shown; collector 14), and a first active material layer BX (Figure 1; 15), a solid electrolyte layer BX (13), a second active material layer (12) BX and a second current collector BX (11), arranged in order from a first surface side of the first current collector B, a first active material layer BY, a solid electrolyte layer BY, a second active material layer BY and a second current collector BY, arranged in order from a second surface side opposite to the first surface side of the first current collector B,
the second current collector AY in the cell unit A (14), and the second current collector BX in the cell unit B are 42192045US, EP, IN arranged to face each other (Figure 1 stacking direction), interposing a second insulating portion (Figure 6, collector 14 has metal layers 14b with a reinforcing layer 14c that is made of an insulating material [0092] and [0088]; each section 14b can be its own collector layer), the second current collector AX includes a tab AX at a position not overlapping with the second active material layer AX in plan view (Figure 1 leads 21 and 20),
the second current collector AY includes a tab AY at a position not overlapping with the second active material layer AY in plan view (Figure 1 leads 20 and 20),
the first current collector B includes a tab B at a position not overlapping with the first active material layer BX and the first active material layer BY in plan view (Figure 1 leads 21 and 20),
and the tab AX, the tab AY, the tab B are fixed by a fixing portion (Figure 1 leads 21 are welded with the electrode tab 19 and leads 20 are welded with the electrode tab 18 to project outside the battery).

Regarding claim 12, Abe teaches all the claim limitations of claim 7. Abe further teaches wherein the fixing portion is a welded portion (Abe [0031] leads 20 and 21 are welded to one another and are welded to tabs 18 and 19). 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2009/0035648 A1) in view of Hong (US 2003/0232243 A1).

Regarding claim 1, Kimura teaches an all solid state battery comprising a plurality of cells arranged along a thickness direction and connected in series (Kimura Figure 1),
the all solid state battery includes a cell A and a cell B as the cells (Figure 1 plurality of unit cells 30), 
the cell A includes a first current collector A, a first active material layer A, a solid electrolyte layer A, a second active material layer A and a second current collector A, in this order (Kimura Figure 1; unit cell 30 containing electrode collector foil 31, active material layer 32, electrolyte layer 41, active material layer 37, electrode foil 36),
the cell B includes a first current collector B, a first active material layer B, a solid electrolyte layer B, a second active material layer B and a second current collector B, in this order (Kimura Figure 1; plurality of unit cells 30 containing electrode collector foil 31, active material layer 32, electrolyte layer 41, active material layer 37, electrode foil 36),
the first current collector A in the cell A and the second current collector B in the cell B are arranged to face each other (Kimura [0034] and [0043] positive electrode and negative electrode collector foil 31 and 36 are superimposed on each other in addition to the sheet member 46 being provided between them as well),
the first current collector A includes a tab A at a position not overlapping with the first active material layer A in plan view, the second current collector B includes a tab B at a position not overlapping with the second active material layer B in plan view (Kimura [0034] and [0043] and Figure 1-2, sheet members 46 being part of the electrode collectors having tabs 47 and are not overlapping with the active material).

Kimura shows the cooling tabs 47 being stacked in Figures 1-4, however, fails to explicitly teach wherein the tabs are fixed to one another. While Kimura fails to teach a welding of the tabs, it is known in the art that electrode tab portions can be welded together.
While it is the examiner’s opinion that welding of like tabs would be an obvious modification that is within the skillset of one having ordinary skill in the art, Hong explicitly teaches of electrode tabs being welded together.
Hong discloses a secondary battery where portions of the tab members are welded to one another (Hong [0018]). Therefore, it would have been obvious to a skilled artisan that the cooling members of Kimura are welded to one another.

Regarding claims 2 and 3, modified Kimura teaches all the claim limitations of claim 1. Kimura further teaches wherein a first insulating portion is arranged on a surface of the tab B facing away from the tab A (Kimura [0071] cooling tab 47 is covered with a coating portion of an insulating material 49).
Kimura further teaches wherein the outer edge of the first insulating portion and the tab B is located at the same edge as the tab A. Kimura fails to teach wherein the insulating portion and the tab B portion is provided on an outer edge of the tab a in plan view, however, a skilled artisan could adjust the lengths and edges of the first insulating portion and tabs A and B. The lengths of the tab members and the insulating material would not change the function of the battery. See MPEP § 2144.04.

Regarding claim 5, modified Kimura teaches all the claim limitations of claim 1. Modified Kimura teaches wherein the tabs are welded together, however, fails to teach of an insulating adhesive portion arranges on at least one surface of the fixing portion.

Hong discloses a secondary battery where portions of the tab members are welded to one another (Hong [0018]). Hong teaches wherein an insulating tape 147 is applied and attached with an adhesive to portions of the welded tab for protection from damage and so that the bent portions can be more stably fixed ([0067-0071]). 
Therefore, it would have been obvious to a skilled artisan before the effective filing date to apply the adhesive and insulating tape 147 to the welded portions of the electrode tabs for added protection from damage within the battery.

Regarding claim 6, modified Kimura teaches all the claim limitations of claim 1. Modified Kimura teaches wherein the fixing portions are welded portions (See modification in claim 1- Hong [0018]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2009/0035648 A1) in view of Hong (US 2003/0232243 A1) as applied to claim 1 above, and further in view of Choi (US 2017/0040635 A1).

Regarding claim 4, modified Kimura teaches all the claim limitations of claim 1. Kimura fails to teach wherein the tab A and the tab B are bent so as the first insulating portion is on an outside, and the fixing portion is located on an inner side with respect to a bending center.

Choi discloses a secondary battery with an increase in the internal spatial utility of the battery is improved. Choi teaches wherein tab portions 140 are bent as seen in Figure 4 and connected together such that the bent shape of the electrode tabs form a bigger welding area and increases the welding strength between the tabs and the electrode lead (Figures 3, 4 and 7; [0059]).
Therefore, it would have been obvious before the effective filing date to modify the cooling tabs of Kimura such that the tabs are bent thereby forming a larger welding area between the tabs and the leads and increases the welding strength of the tabs and leads.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2009047575 A1).

Regarding claims 8 and 9, Abe teaches all the claim limitations of claim 7, Abe further teaches wherein an insulating portion is arranged on a surface of the tab Ax facing away from the tab Ay (Figures 1 and 6; collector 14 has metal layers 14b with a reinforcing layer 14c that is made of an insulating material [0092] and [0088]; each section 14b can be its own collector layer).
Abe further teaches wherein the outer edge of the lead portions 21 and 20 including the insulating portion 14c as it is an extension of the collector are located at the same edge. Abe fails to teach wherein the insulating portion and the tab B portion is provided on an outer edge of the tab a in plan view, however, a skilled artisan could adjust the lengths and edges of the first insulating portion and tabs A and B. The lengths of the tab members and the insulating material would not change the function of the battery. See MPEP § 2144.04.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2009047575 A1), as applied to claim 8 above, and further in view of Choi (US 2017/0040635 A1).

Regarding claim 10, modified Abe teaches all the claim limitations of claim 8. Abe fails to teach wherein the tab AX, the tab AY, and the tab B are bent so as the first insulating portion is on an outer side, and the fixing portion is located on an inner side with respect to a bending center.

Choi discloses a secondary battery with an increase in the internal spatial utility of the battery is improved. Choi teaches wherein tab portions 140 are bent as seen in Figure 4 and connected together such that the bent shape of the electrode tabs form a bigger welding area and increases the welding strength between the tabs and the electrode lead (Figures 3, 4 and 7; [0059]).
Therefore, it would have been obvious before the effective filing date to modify the leads 21 and 20 of Abe such that the tabs are bent thereby forming a larger welding area between the tabs and the leads and increases the welding strength of the tabs and leads. Although the welding of the tabs and leads are a bit different in Abe and Choi, a skilled artisan would be able to stack a plurality of bending portions of the tabs.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2009047575 A1), as applied to claim 7 above, and further in view of Hong (US 2003/0232243 A1).

Regarding claim 11, Abe teaches all the claim limitations of claim 7. Abe fails to teach wherein an insulating adhesive portion is arranged on at least one surface of the fixing portion.

Hong discloses a secondary battery where portions of the tab members are welded to one another (Hong [0018]). Hong teaches wherein an insulating tape 147 is applied and attached with an adhesive to portions of the welded tab for protection from damage and so that the bent portions can be more stably fixed ([0067-0071]). 
Therefore, it would have been obvious to a skilled artisan before the effective filing date to apply the adhesive and insulating tape 147 to the welded portions of the electrode tabs for added protection from damage within the battery.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Ebisuzaki US 2018/0006348 A1 discloses a battery having the structure of the second embodiment of the instant application. This structure is shown in Figure 2, however, stacking of the unit battery cells shown in Figure 3 does not align with the structure as claimed.
Hasegawa US 2018/0294469 A1 discloses a solid state battery having a bipolar structure related to the second embodiment of the invention, however, fails to teach nor render obvious the structure of the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728